UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7791


AARON LITTLE FRENCH,

                Plaintiff - Appellant,

          v.

ALLEGANY COUNTY; SCOTT OAKLEY, Inmate Grievance; OFFICE
DIRECTOR; MICHAEL STOUFFER, DOC Commissioner; BOBBY SHEARIN,
Warden; JOHN GALLEY; OFFICER SUTHERLAND; OFFICER METTY;
OFFICER ICKES; OFFICER LAMBERT; SERGEANT THOMAS; OFFICER
MAWHINNEY; MARY JANE ROSE; MAILROOM SUPERVISOR; OFFICER
MEAGER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cv-02600-CCB)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Little French, Appellant Pro Se.    Rodger Owen Robertson,
LAW OFFICE OF JOSEPH M. JAGIELSKI, Baltimore, Maryland;
Stephanie   Judith   Lane-Weber,  Assistant   Attorney  General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aaron Little French appeals the district court’s order

denying relief on his motion to reconsider the court’s earlier

orders   dismissing     the   claims    raised    in   his   42   U.S.C.   § 1983

(2006)   complaint.      We     have   reviewed   the   record     and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          French v. Allegany Cnty., No. 1:11-cv-

02600-CCB   (D.   Md.    Oct.    16,    2013).     We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                        2